Defendant appeals from an order granting an injunction restraining it from prosecuting pending supplementary proceedings. Order modified on the law by striking out the figures “ $250 ” and by inserting in place thereof the following: “ $3,456.84, the full amount of the judgment, including interest and costs, and a further sum of $250, to pay to defendant all damages and costs which may be awarded to it ”; and by striking out everything following the words “ upon the attorneys for the defendant.” As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The injunction order granted in this action stays “proceedings upon a judgment for a sum of money” within the purview of section 886 of the Civil Practice Act, and the court was without power to stay the proceedings unless a bond was furnished, as provided in that section. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See post, pp. 822, 909.]